EXHIBIT 10.23

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT between DORAL FINANCIAL CORPORATION, a corporation
organized under the laws of the Commonwealth of Puerto Rico (together with its
successors and assigns, the “Company”), and RONALD STEWART (the “Executive”)
dated as of September 7, 2011.

WHEREAS, the Company has determined that it is in the best interests to employ
the Executive on the terms set forth herein;

WHEREAS, the Executive has agreed to be employed by the Company on the terms set
forth herein;

WHEREAS, the Executive and the Company wish to set forth the terms and
conditions of the Executive’s employment in this Agreement;

NOW THEREFORE, in consideration of the mutual promises and covenants made herein
and the mutual benefits to be derived from this Agreement, the parties hereto
agree as follows:

1. Employment Period. Subject to the terms of this Agreement, the Company hereby
agrees to employ the Executive, and the Executive hereby agrees to serve the
Company and its affiliates, for the period commencing on the Commencement Date
(as defined herein) and ending on the second anniversary of the Commencement
Date; provided that the Executive’s employment by the Company will automatically
be extended by twelve (12) additional months on the second anniversary of the
Commencement Date and each annual anniversary thereafter unless either party
provides written notice to the other party no less than sixty (60) days prior to
the date of any such scheduled extension of its or his intention not to extend
the term of the Executive’s employment (the original employment term plus any
extension thereof being referred to herein as the “Employment Period”). For
purposes hereof, the Commencement Date means the date the Executive commences
employment with the Company which in all events shall be no later than
September 7, 2011. Notwithstanding the foregoing, the Employment Period shall
end on the date on which the Executive’s employment is terminated by either
party in accordance with the provisions of this Agreement.

2. Position and Duties.

(a) During the Employment Period, the Executive shall serve as Senior Vice
President at Doral Financial Corporation. Subject to the final approval of the
Board of Directors, the Executive shall be appointed Principal Accounting
Officer of the Company. During the Employment Period, the Executive shall report
directly to the Chief Financial & Investment Officer (the “CFO”) of the Company.

 

1



--------------------------------------------------------------------------------

(b) The Executive’s principal work location, subject to travel on Company
business, shall be Miami, Florida. Notwithstanding the aforementioned, on the
Commencement Date, the Executive shall start working for the Company at the
Company’s offices either in San Juan, Puerto Rico or New York, New York, as may
be designated by the CFO. By March 31, 2012 or at an earlier date, as may be
agreed to by the Company and the Executive, the primary place of residence of
the Executive and his family shall be Miami, Florida.

(c) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote his
full business attention and time to the business and affairs of the Company, and
to use his best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, the Executive shall be entitled
to engage in charitable and educational activities and to manage his personal
and family investments, to the extent such activities are not competitive with
the business of the Company or its affiliates and do not interfere in any way,
in the reasonable judgment of the Board (or a committee thereof), with the
performance of his duties for the Company and are otherwise consistent with the
Company’s governance policies.

 

  3. Compensation

(a) Annual Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) of $215,000.00, payable in
accordance with the Company’s normal payroll policies. The Executive’s Annual
Base Salary shall be prorated for 2011 and for any other partial year of
employment during the Employment Period based upon the portion of the year that
the Executive is employed by the Company. The Executive’s Annual Base Salary
shall be subject to review for increase in the sole discretion of the Board of
Directors (or a committee thereof).

(b) Annual Bonus. With respect to each fiscal year completed during the
Employment Period, the Executive shall have a target annual bonus opportunity
determined by the Executive’s performance and provided the Company’s financial
results are met, equal to 40% of his Annual Base Salary (“Target Bonus”). The
Board of Directors shall establish and determine, in its sole discretion, the
performance and payment conditions applicable to such annual bonuses. Any bonus
payments due hereunder shall be payable to the Executive no later than three
months after the end of the Company’s taxable year or the calendar year,
whichever is later, in which the Executive is first vested in such bonus
payments for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”).

(c) Sign-on Bonus: Subject to the Executive’s execution of a sign on bonus
repayment agreement in the form and substance as attached as Exhibit A to this
Agreement, the Executive will receive a onetime signing bonus of $30,000 in a
lump sum payment upon his hiring date.

 

2



--------------------------------------------------------------------------------

(e) Long-Term Incentive Plans. During the Employment Period, the Executive may
be eligible to participate in the ongoing equity, retention programs, and other
long-term awards and programs of the Company. The benefits and terms of the
aforementioned long-term incentive plans to the Executive shall be determined in
the sole discretion of the Board of Directors or a committee thereof.

(f) Other Benefits and Perquisites. During the Employment Period, the Executive
shall be entitled to participate in the Company’s employee benefit plans,
programs and arrangements (including, without limitation, life, medical and
dental insurance, 401(k), and disability insurance, vacation and sick leave
programs). In all events, during the Employment Period, the Executive shall be
entitled to eighteen (18) days of paid vacation per calendar year (pro-rated for
any partial year of employment).

(g) Certain Expenses.

 

  (i) During the Employment Period, the Company shall reimburse the Executive
for all appropriate business expenses in accordance with the terms of the
Company’s policies and procedures in effect from time to time.

 

  (ii) The Company shall reimburse the Executive for the relocation expenses in
accordance to the relocation benefits policy of the Company and the amount of
ten thousand ($10,000.00) dollars for certain expenses related to the sale of
his personal home at the time of the commencement of the Employment Period.

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. In the
event of the Executive’s Disability (as defined in Exhibit B attached hereto),
the Company may provide the Executive with written notice in accordance with
Section 11(c) of this Agreement of its intention to terminate the Executive’s
employment due to Disability. In such event, the Executive’s employment with the
Company shall terminate effective fourteen (14) days from the date the Company
sends such notice to the Executive (the “Disability Commencement Date”);
provided that the Executive’s employment hereunder shall immediately terminate
on the first date the Executive incurs a Disability as defined in clause (i) of
the definition of Disability set forth on Exhibit B.

(b) With or Without Cause. The Executive is an employee at will and the Company
may terminate the Executive’s employment either with or without Cause (as
defined in Exhibit B attached hereto) subject to the terms and conditions of
this Agreement. For purposes of this Agreement, a termination “without Cause”
shall mean a termination by the Company of the Executive’s employment other than
due to Cause, death or Disability.

 

3



--------------------------------------------------------------------------------

(c) With or Without Good Reason. The Executive’s employment may be terminated by
the Executive voluntarily with or without Good Reason (as defined in Exhibit B
attached hereto).

(d) Notice of Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than death) shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(c) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if
necessary, specifies the Date of Termination consistent with this Agreement
(which date shall be not more than thirty (30) days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein within thirty
(30) days of such notice, as the case may be; provided that if the event giving
rise to a termination for Cause is pursuant to clauses (iv), (v), (vi), (vii) or
(viii) of the definition of Cause, the date on which there is delivered to the
Executive written notice of the requisite Chief Executive Officer notification
as set forth in the definition of “Cause” in Exhibit B, (ii) if the Executive’s
employment is terminated by the Company without Cause, the date of receipt of
the Notice of Termination or any later date specified therein within thirty
(30) days of such notice, as the case may be, (iii) if the Executive’s
employment is terminated by the Executive for Good Reason, thirty (30) days
after the Company receives the Notice of Termination unless the Company has
cured the alleged grounds for such termination within thirty (30) days after
such receipt or if the Executive’s employment is terminated by the Executive
without Good Reason, thirty (30) days after the Company receives the Notice of
Termination, provided however, in with respect to termination without Good
Reason the Company may accelerate the Date of Termination to an earlier date by
providing the Executive notice of such action, (iv) if the Employment Agreement
is not renewed, on the anniversary of the Commencement Date immediately
following the notice of non-renewal provided such notice is timely given, and
(v) if the Executive’s employment is terminated by reason of death or
Disability, the date of the Executive’s death or the Disability Commencement
Date, as the case may be.

(f) Resignation. Upon termination of the Executive’s employment for any reason,
the Executive agrees to resign, effective as of the Date of Termination, from
any

 

4



--------------------------------------------------------------------------------

positions that the Executive holds with the Company and its affiliates, the
Board of Directors (and any committees thereof) and the board of directors (and
any committees thereof) of any of the Company’s affiliates. The Executive hereby
agrees to execute any and all documentation of such resignations upon request by
the Company, but he shall be treated for all purposes as having resigned from
such positions upon termination of his employment, regardless of when or whether
he executes any such documentation, or Executive is terminated due to his death
or Disability.

5. Obligations of the Company upon Termination of Employment.

(a) Good Reason; Without Cause. If, during the Employment Period, the Company
terminates the Executive’s employment without Cause, or the Executive terminates
his employment for Good Reason within sixty (60) days of the occurrence of any
of the events that may constitute “Good Reason” as set forth in Exhibit B, the
Company shall have no further obligations to the Executive under this Agreement
or otherwise other than to pay or provide to the Executive the following amounts
and benefits (provided the Executive has executed, delivered to the Company and
not revoked a general release of claims against the Company and subject to
Section 8(h) hereof):

 

  (i) An amount equal to Executive’s unpaid Annual Base Salary for services
through the Date of Termination;

 

  (ii) an amount equal to twelve (12) months of salary;

 

  (iii) unreimbursed business expenses;

 

  (iv) an amount for payment of unused, accrued vacation;

 

  (v) participation in all Company medical and dental plans in which the
Executive and his eligible dependents were participating immediately prior to
the Date of Termination until the earlier of (i) the first anniversary of the
Date of Termination and (ii) the date such Executive is or becomes eligible for
comparable coverage under health plans of another employer;

 

  (vi) as long as the Executive uses such services prior to the first
anniversary of the Date of Termination, up to $25,000 in outplacement services;

 

  (vii) payment of other amounts, entitlements or benefits, if any, in
accordance with applicable plans, programs, arrangements or other agreements of
the Company; and

 

  (viii)

payment of Executive’s reasonable relocation costs (including for movement of
household goods and reasonable transportation

 

5



--------------------------------------------------------------------------------

expenses) to relocate Executive and his family from Miami, Florida to a place
mutually agreed to by the parties. The payment of relocation costs are subject
to preapproval by the Company and may not exceed the costs incurred by the
Company to relocate the Executive and his family from Philadelphia, Pennsylvania
to Miami, Florida.

(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period, the Company
shall have no further obligations to the Executive or his legal representatives,
as applicable, under this Agreement or otherwise other than for the payment of
the amounts and provision of the benefits set forth below:

 

  (i) payment of Annual Base Salary through the end of the month in which the
Executive’s Date of Termination occurs;

 

  (ii) unreimbursed business expenses;

 

  (iii) an amount for payment of unused, accrued vacation; and

 

  (iv) payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangements or other agreements of the
Company.

(c) Cause or Voluntary Resignation Without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive for
any reason other than Good Reason at any time during the Employment Period, the
Company shall have no further obligations to the Executive under this Agreement
or otherwise other than for the payment of the amounts and provision of the
benefits set forth below:

 

  (i) an amount equal to the Executive’s unpaid Annual Base Salary for services
through the Date of Termination;

 

  (ii) unreimbursed business expenses;

 

  (iii) an amount for payment of unused, accrued vacation; and

 

  (iv) payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangements or other agreements of the
Company.

(d) Company or Executive’s failure to renew or extend this Agreement. If the
Executive’s employment is terminated by reason of the Company’s or the
Executive’s failure to renew or extend this Agreement, the Company shall have no
further

 

6



--------------------------------------------------------------------------------

obligations to the Executive under this Agreement or otherwise other than for
the payment of the amounts and provision of the benefits set forth below:

 

  (i) payment of Annual Base Salary through the end of the month in which the
Executive’s Date of Termination occurs;

 

  (ii) unreimbursed business expenses;

 

  (iii) an amount for payment of unused, accrued vacation;

 

  (iv) payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangements or other agreements of the
Company; and

 

  (v) payment of Executive’s reasonable relocation costs (including for movement
of household goods and reasonable transportation expenses) to relocate Executive
and his family from Miami, Florida to a place mutually agreed to by the parties.
The payment of relocation costs are subject to preapproval by the Company and
may not exceed the costs incurred by the Company to relocate the Executive and
his family from Philadelphia, Pennsylvania to Miami, Florida.

 

  6. Change in Control Protections,

(a) In the event, during the Employment Period, the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, in both cases upon or within two (2) years immediately
following a Change in Control, the Company shall have no further obligations to
the Executive under the terms of this Agreement or otherwise other than to pay
or provide to the Executive the following amounts and benefits (provided the
Executive has executed, delivered to the Company and not revoked a general
release of claims against the Company in a form satisfactory to the Company and
subject to Section 8(h) hereof):

 

  (i) payment of Annual Base Salary through the end of the month in which the
Executive’s Date of Termination occurs;

 

  (ii) payment of an amount equal to one (1) time Annual Base Salary received
during the preceding year (“the Severance Payment”), and if such termination
occurs in the first year of employment, the Severance Payment shall be
$215,000.00;

 

  (iii) payment of unreimbursed business expenses;

 

  (iv) an amount for payment of unused, accrued vacation;

 

7



--------------------------------------------------------------------------------

  (v) continued participation until the second anniversary of the Date of
Termination in all Company medical and dental plans in which the Executive and
his eligible dependents were participating immediately prior to the Date of
Termination (subject to offset as set forth in Section 7 hereof);

 

  (vi) as long as the Executive uses such services prior to the first
anniversary of the Date of Termination, up to $25,000 in outplacement services;

 

  (vii) payments of other amounts, entitlements or benefits, if any, in
accordance with applicable plans, programs, arrangements or other agreements of
the Company.

 

  (viii) payment of Executive’s reasonable relocation costs (including for
movement of household goods and reasonable transportation expenses) to relocate
Executive and his family from Miami, Florida to a place mutually agreed to by
the parties. The payment of relocation costs are subject to preapproval by the
Company and may not exceed the costs incurred by the Company to relocate the
Executive and his family from Philadelphia, Pennsylvania to Miami, Florida.

7. No Duplication; No Mitigation. In no event shall the Executive be entitled to
duplicate payments or benefits under different provisions of this Agreement or
pursuant to the terms of any other plan, program or arrangement of the Company
or its affiliates. In the event of any termination of the Executive’s
employment, the Executive shall be under no obligation to seek other employment,
and, there shall be no offset against amounts due the Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment except with respect to the continuation of benefits as provided under
Section 6(a)(iii), which require termination immediately upon obtaining
comparable coverage from another employer.

8. Restrictive Covenants.

(a) Confidentiality. During the Employment Period and thereafter, other than in
the ordinary course of performing his duties for the Company, the Executive
agrees that he shall not disclose to anyone or make use of any trade secret or
proprietary or confidential information of the Company or any affiliate of the
Company, including such trade secret or proprietary or confidential information
of any customer or other entity to which the Company owes an obligation not to
disclose such information, which he acquires during the course of his
employment, including, but not limited to, records kept in the ordinary course
of business, except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent or actual jurisdiction to order him to divulge, disclose
or make accessible

 

8



--------------------------------------------------------------------------------

such information. In the event the Executive is requested to disclose
information as contemplated in the preceding sentence, the Executive agrees,
unless otherwise prohibited by law, to use his best efforts to give the
Company’s General Counsel prompt written notice of any request for disclosure in
advance of the Executive making such disclosure in order to permit the Company a
reasonable opportunity to challenge such disclosure. The foregoing shall not
apply to information that (i) was known to the public prior to its disclosure by
the Executive, or (ii) becomes known to the public through no wrongful
disclosure by or act of the Executive or any representative of the Executive.

(b) Property Rights. Whether during the Employment Period or thereafter, the
Executive agrees to hereby sell, assign and transfer to the Company all of his
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “Rights”) which during the period of his
employment are made or conceived by him, alone or with others, and which are
within or arise out of any general field of the Company’s business or arise out
of any work he performs, or information he receives regarding the business of
the Company, while employed by the Company. The Executive shall fully disclose
to the Company as promptly as available all information known or possessed by
him concerning any Rights, and upon request by the Company and without any
further remuneration in any form to him by the Company, but at the expense of
the Company, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Company may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such Rights. The Executive agrees that at the
time of the termination of employment, whether at the instance of the Executive
or the Company, and regardless of the reasons therefore, he will promptly
deliver to the Company’s General Counsel, and not keep or deliver to anyone
else, any and all of the following which is in his possession or control:
(i) Company property (including, without limitation, credit cards, computers,
communication devices, home office equipment and other Company tangible
property) and (ii) notes, files, memoranda, papers and, in general, any and all
physical matter and computer files containing confidential or proprietary
information of the Company or any of its affiliates, including any and all
documents relating to the conduct of the business of the Company or any of its
affiliates and any and all documents containing confidential or proprietary
information of the customers of the Company or any of its affiliates, except for
(x) any documents for which the Company’s General Counsel has given written
consent to removal at the time of termination of the Executive’s employment and
(y) any information necessary for the Executive to retain for his tax purposes.

(c) Non-Competition. The Executive acknowledges that in his capacity in
management the Executive has had or will have a great deal of exposure and
access of the Company’s trade secrets and confidential and proprietary
information. Therefore, unless otherwise agreed upon in writing by the Company,
during the Executive’s employment and for twelve (12) months following
termination of such employment (whether during the Employment Period or
thereafter) (the “Restricted Period”) (i) the Executive shall not use or
disclose the Company’s trade secrets and other confidential and proprietary
information except in the ordinary course of performing his duties or as

 

9



--------------------------------------------------------------------------------

agreed by the Company, and (ii) the Executive agrees that he shall not, other
than in the ordinary course of performing his duties hereunder or as agreed by
the Company in writing, engage in a “Competitive Business”, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any relationship or
capacity. The Executive shall not be deemed to be in violation of this
Section 8(c) by reason of the fact that he owns or acquires, solely as an
investment, two percent (2%) or less of the outstanding equity securities
(measured by value) of any publicly traded company. “Competitive Business” shall
mean (x) the Executive’s participation in any unsolicited offer to purchase the
stock or assets of the Company or its affiliates or (y) any financial
institution that directly competes with the Company in any of the jurisdictions
where the Company is operating.

(d) Non-interference. The Executive acknowledges that information regarding the
Company’s business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company. Subject to the
immediately following sentence, Executive agrees that, other than in the
ordinary course of performing his duties for the Company, during the Restricted
Period, the Executive will not, on behalf of himself or any other person or
entity, directly or indirectly seek to encourage or induce any vendor or
customer of the Company to cease doing business with, or lessen its business
with, the Company, or otherwise interfere with or damage (or attempt to
interfere with or damage) any of the Company’s relationships with its vendors
and customers. No action by another person or entity shall be deemed to be a
breach of this provision unless the Executive directly or indirectly assisted,
encouraged or otherwise counseled such person or entity to engage in such
activity.

(e) No Hire; Non-Solicitation. The Executive agrees that, during the Restricted
Period (other than in the ordinary course of performing his duties for the
Company), he will not, without the prior written consent of the Company,
directly or indirectly, (i) hire any employee of the Company or any of its
affiliates who is then an employee of the Company or such affiliate or was an
employee during the prior twelve (12) months period; (ii) solicit or encourage
any such employee to leave the employ of the Company or such affiliate, as the
case may be; or (iii) solicit or service the Company’s vendors or customers on
behalf of a competing business enterprise. No action by another person or entity
shall be deemed to be a breach of this provision unless the Executive directly
or indirectly assisted, encouraged or otherwise counseled such person or entity
to engage in such activity.

(f) Public Comment. Following the Employment Period, the Executive shall not at
any time (i) make any public derogatory comment concerning the Company or its
affiliates or anyone whom the Executive knows to be a current or former
director, officer, stockholder or employee of the Company or (ii) without the
prior written consent of the Company, which consent shall not be unreasonably
withheld, publish or produce any information or write any book, article,
screenplay, teleplay or similar type of publication relating to the Company or
its affiliates or anyone whom the Executive knows to be a

 

10



--------------------------------------------------------------------------------

current or former director, officer, stockholder or employee, provided that no
such consent shall be necessary for an academic work relating to Executive’s
employment with the Company. Following the Employment Period, the Company shall
not at any time make any public derogatory comment concerning the Executive.
Notwithstanding the foregoing, nothing in this Section 8(f) shall prohibit any
person from (x) responding publicly to incorrect, disparaging or derogatory
public statements about the Company or the Executive relating to his employment
with the Company, (y) providing truthful testimony in any judicial or
administrative matter, or (z) making truthful statements required by law, by any
regulatory authority or organization, or in connection with any public filing
required by the Securities and Exchange Commission or any other regulatory
authority.

(g) Blue Penciling. If any restrictions on competitive or other activities
contained in this Section 8 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement,
(i) the parties hereto regard such restrictions as reasonable and compatible
with their respective rights and (ii) the Executive acknowledges and agrees that
the restrictions will not prevent him from obtaining gainful employment
subsequent to the termination of his employment.

(h) Remedies; Injunctive Relief.

 

  (i) The Executive acknowledges and agrees that the covenants and obligations
of the Executive set forth in this Section 8 relate to special, unique and
extraordinary services rendered by the Executive to the Company and that a
violation of any of the terms of such covenants and obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that the Company shall be entitled to seek an
injunction, restraining order or other temporary or permanent equitable relief
(without the requirement to post bond) restraining the Executive from committing
any violation of the covenants and obligations contained herein. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity. The existence of any claim or
cause of action by the Executive against the Company shall not constitute a
defense to the enforcement by the Company of the foregoing restrictive
covenants, but such claim or cause of action shall be determined separately.

 

  (ii)

If at any time the Executive materially breaches any of the covenants in
Section 8 and fails to cure such breach within ten (10) days after receipt of
written notice from the Company, then (x) the Company shall have the right to
cease to pay or provide to the

 

11



--------------------------------------------------------------------------------

Executive any payment, benefit or entitlement due (or accrued) under this
Agreement except those required by applicable law and (y) if a neutral
fact-finder determines that the Executive has materially breached any of the
covenants in Section 8, the Executive shall be required to repay to the Company
the net after-tax amount (such after-tax amount to be determined after taking
into account tax deductions, tax credits, and the like attributable to the
repayment) of any severance paid to the Executive under this Agreement. Such
repayment to be made within 15 days after the neutral fact-finder enters the
decision.

 

  (i) Survival. The provisions of this Section 8 shall remain in full force and
effect until the expiration of the periods specified herein notwithstanding the
earlier termination of the Executive’s employment hereunder or the expiration of
the Employment Period. For purposes of this Section 8, “Company” shall mean the
Company and any affiliate of the Company or any successor thereto.

9. Mandatory Arbitration. Except to the extent necessary to enforce the
provisions of Section 8 hereof in accordance with Section 8(g) or 8(h), the
Executive (on behalf of himself and his beneficiaries) and the Company agree
that any controversy or claim arising out of, or relating to this Agreement, or
the breach thereof, or the Executive’s employment with the Company or any
affiliate, or any termination of such employment, shall be settled by
confidential arbitration in Miami, Florida in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Any award entered
shall be final, binding and nonreviewable except on such limited grounds for
review of arbitration awards as may be permitted by applicable law. Judgment
upon the award rendered by the arbitrator(s) may be entered into any court
having jurisdiction thereof.

10. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives, heirs or legatees.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. No rights or obligations of the +Company under
this Agreement may be assigned or transferred by the Company without the
Executive’s prior written consent except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law.

 

12



--------------------------------------------------------------------------------

  11. Miscellaneous.

(a) The Executive represents and warrants that he has the free and unfettered
right to enter into this Agreement and to perform his obligations under it and
that he knows of no agreement between him and any other person, firm or
organization, or any law or regulation, that would be violated by the
performance of his obligations under this Agreement. The Executive agrees that
he will not use or disclose any confidential or proprietary information of any
prior employer in the course of performing his duties for the Company or any of
its affiliates.

(b) This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the Commonwealth of
Puerto Rico, without reference to principles of conflict of laws. The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. In the event of any conflict or inconsistency between
the provisions of this Agreement and any other Company plan, program, policy or
agreement, the provisions of this Agreement shall control.

(c) All notices and other communications hereunder shall be in writing and shall
be given (i) when delivered personally (provided that a written acknowledgement
of receipt is obtained), (ii) three (3) days after being sent by certified or
registered mail, postage prepaid, return receipt requested or (iii) two (2) days
after being sent by overnight courier (provided that a written acknowledgement
of receipt is obtained by the overnight courier), with any such notice duly
addressed to the party concerned at the address indicated below:

 

If to the Executive:   At the most recent address   on file at the Company If to
the Company:   At the address of its   principal executive offices   Attention:
General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

13



--------------------------------------------------------------------------------

(e) The Company may withhold from any amounts payable under this Agreement such
federal, Puerto Rico, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. In addition, this
Agreement is intended to comply with the requirements of Section 409A of the
Code and the regulations promulgated thereunder (“Section 409A”) so as not to
subject the Executive to the payment of interest or any additional tax under
Section 409A. In furtherance thereof, if payment or provision of any amount or
benefit hereunder at the time specified in this Agreement would subject such
amount or benefit to any additional tax under Section 409A, the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or the provision of such amount or
benefit could be made without incurring such additional tax (including paying
any severance that is delayed in a lump sum upon the earliest possible payment
date which is consistent with Section 409A).

(f) Following the Executive’s termination of employment for any reason (whether
during or after the expiration of the Employment Period), upon reasonable
request of the Company, the Executive shall cooperate with the Company or any of
its affiliates with respect to any legal or investigatory proceeding, including
any government or regulatory investigation, or any litigation or other dispute
relating to matters in which he was involved or had knowledge (or reasonably
should have had knowledge) during his employment with the Company, subject to
his reasonable personal and business schedules. The Company shall reimburse the
Executive for all reasonable out-of-pocket travel and meal expenses associated
with any cooperation provided hereunder.

(g) No waiver shall be valid unless in writing signed by the party against whom
the waiver is being enforced (that is, by the Executive or an authorized officer
of the Company, as the case may be).

(h) This Agreement contains the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect thereto (including, without limitation, the term sheet
previously negotiated by the parties). In the event of any inconsistency between
the provisions of this Agreement and the provisions of any other agreement or
plan relating any other equity award granted to Executive, the provisions of
this Agreement shall control. Any provision of this Agreement, to the extent
necessary to carry out the intent of such provision, shall survive after the
expiration of the Employment Period.

(i) The Executive shall be entitled to indemnification in connection with any
litigation or proceeding arising out of the Executive’s acting as Senior Vice
President-Principal Accounting Officer or as an employee, officer or director of
the Company, to the fullest extent permitted under the Company’s charter and
by-laws and by applicable law.

 

14



--------------------------------------------------------------------------------

(j) Notwithstanding any other provision of this Agreement or otherwise, the
Company will make no payment pursuant to this Agreement or otherwise which would
be prohibited by 12 USC Section 1828(k) or any implementing regulations
thereunder.

(k) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. Signatures delivered by facsimile shall be effective
for all purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

DORAL FINANCIAL CORPORATION

By:

  /s/ Ilia Rodríguez

Name:

  Ilia Rodríguez

Title:

  Senior Vice President   RONALD STEWART   /s/ Ronald Stewart

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Hiring Bonus Repayment Agreement

This Agreement is dated as of (September 7, 2011), and agreed to by the
undersigned employee, Ronald Stewart of the United States (here in after
referred as “Employee”).

Whereas, in connection with Employee’s hiring by Doral or any of its
subsidiaries or affiliates (collectively the “Bank”), the Bank will pay a hiring
bonus of $30,000 during the first pay period after date of hire September 7,
2011; and

Whereas, Employee agrees to repay the Bank the whole amount of the hiring bonus
received and paid by the Bank, if Employee terminates employment with the Bank
(“Employment”), or Employment is terminated by the Bank for causes as set forth
below;

Now, therefore, in consideration of the Bank paying for the hiring bonus,
Employee agrees to the following:

1. Employee acknowledges Employee’s hiring bonus may be treated as taxable
income to Employee.

2. (a) If, after the date of this Agreement through two years following the
actual start date of Employment, Employee voluntarily terminates Employment
(other than to work for a subsidiary or affiliate of the Bank) or the Bank
terminates Employment for cause or violation to the Bank norms (which does not
include layoffs, position eliminations, etc.), Employee agrees to repay the Bank
according to the following schedule for the hiring bonus paid here under:

(i) 100% of the hiring bonus payment in the event of any such termination during
the first 12 months following the start date; and

(ii) 50% of the hiring bonus in the event of any such termination during the 13
to 24 months following the start date.

(b) Employee shall pay the Bank all amounts due in accordance with the foregoing
within 30 days of the Employee’s last day of Employment in case of termination
pursuant to clause (a).

(c) With respect to the payment of the hiring bonus, the Bank is entitled to
recover as set forth above. Employee understands and agrees that the Bank, in
accordance with applicable law, may (i) withhold any amounts due to employee, up
to the amounts the Bank is entitled to recover and/or (ii) use a collection
agency to recover any such amounts.

 

16



--------------------------------------------------------------------------------

3. Employee understands that his/her Employment is subject to the Puerto Rico
Employment Laws or his/her Employment Agreement. Notwithstanding the
aforementioned, this Agreement is not an employment contract and does not confer
or imply that his/her Employment will continue for any period of time or confer
any rights with respect to the duration of Employment.

4. Employee understands that no hiring bonus will be paid to the Employee until
this Agreement is signed by the Senior Vice President of Talent & OD or
authorized representative by Doral Bank.

5.      (a) This Agreement shall be governed by the laws of Puerto Rico,
exclusive of choice of law provisions.

(b) Employee shall not assign this Agreement or any part hereof without the
Bank’s prior written consent, and any such purported assignment without such
consent shall be void. This Agreement shall be binding on and shall inure to the
benefit of the Bank’s successors and assigns, including collection agencies.

(c) This Agreement constitutes the entire agreement and understanding of the
Employee with respect to the subject matter hereof and there are no promises,
representations, conditions, provisions or other terms except those set forth in
this Agreement. This Agreement supersedes all previous undertakings, agreements
and representations between the parties, written or oral, with respect to the
subject matter hereof. No modification of, addition to, or waiver of any
provisions of this Agreement shall be binding unless in a writing signed by the
Bank.

(d) Nothing contained herein shall confer any rights upon or create any duties
toward any third party.

(e) The Employee approves and consents to the terms and conditions of this
Agreement by affixing his/her signature here to.

 

/s/ Ronald Stewart

 

September 7, 2011

Employee Signature

              Date

/s/ Ilia Rodríguez

 

September 7, 2011

Ilia Rodríguez

              Date

Senior Vice President

 

Talent & OD

 

 

17



--------------------------------------------------------------------------------

EXHIBIT B

For all purposes of this Agreement, the following terms shall have the meanings
set forth below:

“Affiliate” of a person or other entity shall mean a person or other entity
controlled by, controlling or under common control with the person or other
entity specified.

“Disability” shall mean (i) the Executive becomes eligible for full benefits
under a long-term disability policy provided by the Company or (ii) the
Executive has been unable, due to physical or mental illness or incapacity, to
substantially perform the essential duties of his employment with reasonable
accommodation for a continuous period of ninety (90) days or an aggregate of
one-hundred eighty (180) days during any consecutive twelve (12)-month period.

“Cause” shall mean:

(i) the Executive’s refusal of or demonstration of an unwillingness to
reasonably cooperate in good faith with any Company or government investigation
or provide testimony therein (other than such failure resulting from Executive’s
disability);

(ii) the Executive’s violation of his fiduciary duty or his duty of loyalty to
the Company or the Company’s Code of Ethical Business Conduct in any respect;

(iii) the Executive’s failure to perform his material duties with respect to the
Company or its subsidiaries as provided hereunder;

(iv) the Executive’s act of fraud, misappropriation, or embezzlement or other
illegal conduct with respect to the Company or any material affiliate;

(v) the Executive’s indictment for, conviction of, or plea of guilty or no
contest to any felony (other than a minor traffic violation) or any misdemeanor
that would preclude employment under the Company’s hiring policy;

(vi) the Executive’s admission of liability of, or a finding by a court or the
applicable regulatory agency or body of liability for, the violation of any
“Securities Laws” (but excluding any technical violations of any Securities Laws
which are not criminal in nature) or the violation of any “Banking Laws” (but
excluding any technical violations of any Banking Laws which are not criminal in
nature); as used herein, the term “Securities Laws” means any federal or state
law, rule or regulation governing the issuance or exchange of securities,
including without limitation the Securities Act of 1933, the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder and “Banking
Laws” means any federal or state banking law, rule or regulation governing the
Company or its affiliates;

 

18



--------------------------------------------------------------------------------

(vii) the Executive engages in conduct that constitutes neglect or misconduct;

(viii) the Executive’s failure to comply with any valid and legal directive of
the Company or the Board; or

(ix) the Executive’s breach of any covenant set forth in Section 8 of this
Agreement.

Anything notwithstanding to the contrary, the Executive’s employment shall not
be terminated for “Cause” within the meaning of clauses (i), (ii), (iii),
(vii) and (viii) above, unless the Executive has been given written notice by
the Chief Executive Officer stating the basis for such termination and he is
given fifteen (15) days to cure the neglect or conduct that is the basis of any
such claim and he fails to cure such conduct.

“Good Reason” shall mean the occurrence of any of the following without the
Executive’s written consent:

(i) a reduction in the Executive’s then current Annual Base Salary or target
bonus opportunity.

(ii) a material diminution in the Executive’s positions, including, without
limitation, removing the Executive from such positions (and for the avoidance of
doubt, (a) in the event of any Change in Control of the Company in which the
Company becomes a wholly-owned subsidiary of an entity whose assets prior to
such Change in Control have a fair value that is five (5) times or greater than
the fair value of the assets of the Company prior to such Change in Control, no
material diminution of any of the foregoing shall be deemed to occur so long as
the Executive continues to be responsible for the same business matters at the
Company for which the Executive was responsible immediately prior to such Change
in Control and (b) no material diminution of any of the foregoing shall be
deemed to occur solely as a result of a Change in Control);

(iii) a change in reporting structure so that the Executive reports to someone
other than the Chief Financial and Investment Officer of the Company;

(iv) the failure of any successor to all or substantially all of the Company’s
assets to assume this Agreement, whether in writing or by operation of law.

Anything notwithstanding to the contrary, the Executive may only terminate his
employment for “Good Reason” upon thirty (30) days’ written notice to the
Company (provided the Company does not cure the event or events giving rise to
Good Reason prior to the expiration of such thirty (30)-day notice period).

 

19



--------------------------------------------------------------------------------

“Change in Control” will be deemed to have taken place if:

(i) any “person” (as such term is used in Sections 3(a)(9) and Section 13(d) of
the Securities Exchange Act of 1934) other than the Company or any employee
benefit plan of the Company or any of its subsidiaries, (x) becomes the
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of Company securities having more than 50% of
the combined voting power of the then outstanding securities of the Company that
may be cast for the election of directors of the Company (other than as a result
of the issuance of securities initiated by the Company in the ordinary course of
business) (“Voting Securities”) or (y) becomes the “beneficial owner” of Company
of 25% or more of the Voting Securities of the Company and such person has the
power to appoint or elect a majority of the members of the Board; or

(ii) persons who, as of the effective date of this Agreement constitute the
Board (the “Incumbent Directors”) cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority thereof, provided that any person
becoming a director of the Company subsequent to the effective date of this
Agreement shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least 50% of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act) other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director, or

(iii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, or any combination of the foregoing
transactions, the holders of all the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction constitute, following such transaction, less than a majority of the
combined voting power of the then outstanding securities of the surviving entity
(or in the event each entity survives, the ultimate parent entity resulting from
such transaction) (the “Surviving Entity”) entitled to vote generally in the
election to elect directors of the Surviving Entity after such transaction.

 

20